Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 9, and 17 of the current application teaches similar subject matter as the prior art of Wang et al. (US 10,332,517), Wang et al. (US 10,304,475), and Piersol et al. (US 10,192,546).  However the prior art fails to teach “determining, by the computing device, that a trigger condition is satisfied based on an MFCC_o buffer, the MFCC_o buffer comprising a first row of the MFCC matrix; and providing, by the computing device, the MFCC matrix to a neural network for the neural network to use the MFCC matrix to make keyword inference based on the determining” as recited in claims 1, 9, and 17.
Claims 2-8, 10-16, and 18-21 are allowed for being dependent on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12/10/2019 and 06/11/2020 were filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Sundaram et al. (US 10,121,494) discloses a speech-capture device can capture audio data during wakeword monitoring and use the audio data to determine if a user is present nearby the device, even if no wakeword is spoken.
Lockhart et al. (US 10,079,015) discloses temporarily disabling keyword detection to avoid detection of machine-generated keywords.
Piersol et al. (US 2019/0156818 discloses a system for capturing and processing portions of a spoken utterance command that may occur before a wakeword. 
Fukuda et al. (US 2018/0350347) discloses generating a plurality of voice data having a particular speaking style.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATWANT K SINGH whose telephone number is (571)272-7468. The examiner can normally be reached Monday thru Friday 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATWANT K SINGH/Primary Examiner, Art Unit 2672